DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 9, 14, 15, and 19 are objected to because of the following informalities:  the claims depend from subsequent claims, which is not allowed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-15, 19, 21-24, 26-37, and 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting miR-126, does not reasonably provide enablement for a method of treating any possible cancer via delivery of the instant compound.  The make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating any possible cancer via administering a compound comprising a phosphorothioated CpG oligodeoxynucleotide conjugated to an anti-miR126 nucleic acid sequence and any second therapeutic agent.
The second therapeutic agent does not need to be an anti-cancer agent and therefore encompasses an enormous genus of therapeutic agents that would not treat any possible cancer.
Additionally, the specification does not draw an adequate nexus between delivery of any phosphorothioated CpG oligodeoxynucleotide conjugated to an anti-miR126 
The specification discloses increased apoptosis of CML CD34+, CD34+CD38+ cells transfected with CpG-anti-miR-126 inhibitor, but does not discloses the specific anti-miR-126 inhibitor utilized and is not commensurate in scope with treatment of any possible cancer.
Additionally, the specification discloses silencing of miR-126 ion human AML CD34+ cells by CpG-anti-miR-126 inhibitor combined with Ara-C and Doxo significantly increased cell cycling and apoptosis, but does not discloses the specific anti-miR-126 inhibitor utilized and is not commensurate in scope with treatment of any possible cancer with any CpG-anti-miR-126 inhibitor and any second therapeutic agent.  	It is noted that some therapeutic agents may have the opposite effect than treatment of cancer.  The claims are not limited to treatment of any specific cancer that has been shown to be treated with any specific CpG-anti-miR-126 inhibitor sequence and any specific second additional agent.
Li et al. (Mol Cell Biochem, 2013, 381, 233-242) teach that expression of miR-126 suppresses migration and invasion of colon cancer cells by targeting CXCR4 (title) and therefore inhibition of miR-126 would not predictably treat colon cancer.  Li et al. teach that transfection of miR-126 mimics significantly reduced colon cancer cell viability (abstract).
Yu et al. (Asian Pacific Journal of Cancer Prevention, 14, 2013, 6569-6572) teach that miR-126 suppresses the proliferation of cervical cancer cells (title) and that 
Wang et al. (Int J Clin Exp Pathol, 2015, 8, 6, 6547-6553) teach that miR-126 plays a suppressor role in human breast cancer cells and that overexpression of miR-126 suppressed breast cancer cell invasion (abstract).  Therefore, inhibition of miR-126 would not predictably treat breast cancer.
Zhou et al. (PLoS ONE, 8(11), e81203, 1-11) teach that down-regulation of miR-126 is associated with colorectal cancer cell proliferation, migration, and invasion (title, abstract).  Therefore, inhibition of miR-126 would not predictably treat colorectal cancer.
Jiang et al. (Tumor Biol, 2014, 35:12645-12654) teach that miR-126 inhibits cell growth, invasion, and migration of osterosarcoma cells by downregulating ADAM-9 (title), wherein downregulating ADAM-9 by miR-126 targeting the 3’UTR of ADAM-9 resulted in inhibition of cellular growth, invasion, and migration in U2OS and MG-63 cells (abstract) Jiang et al. teach that ADAM-9 has been reported in myeloma, lung cancer, colon cancer, and prostate cancer (page 12645).  Jiang et al. is additional evidence of cancers that would not likely be treated via inhibition of miR-126.
The references demonstrate that the scope of the instant claims is not enabled.
As outlined above, it is well known that there is a high level of unpredictability in the art for therapeutic in vivo inhibition of miR-126 with a resultant treatment of cancer.  The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any cancer encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the 

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any anti-microRNA126 nucleic acid sequence and any second therapeutic agent in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any given species of cancer.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635